It is petitio principii to invoke rule of ambiguity. Congress clearly intended to include the sovereign states within the purview of the enactment. Doing so, Congress unconstitutionally acted; therefore, we may disregard the statute. Congress cannot constitutionally invest the OPA or any other tribunal with powers claimed by that bureau. Though at war, let us hold as securely as we may the constitutional safeguards. The Federal government's encroachment on state sovereignty should be challenged.